Citation Nr: 1018389	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Ft. Harrison, Montana

THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD) with depression.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION


The Veteran served on active duty from May 2001 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from June and November 2007 rating decisions.  Regarding 
PTSD, the Veteran is contesting the initial disability rating 
assigned.  Because the Veteran has appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
CFS and IBS, the Veteran is appealing the denial of service 
connection.

It is noted that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable 
due to the disability for which an increased rating is 
sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  See Rice v. Shinseki, 22 Vet. App.  447 (2009).  
In this case, the record raises a question of whether the 
Veteran is unemployable due his service-connected PSTD; as 
such, a claim for a TDIU has been listed on the title page.

The Veteran cancelled his scheduled travel Board hearing that 
was to take place in August 2009.  

The Board observes that in March 2009, the Veteran stated 
orally over the telephone that he did not wish to pursue his 
appeal.  He was asked to state so in writing, but he has 
failed to comply with the request.  As such, the appeal 
continues before the Board.


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from CFS; 
fatigue is shown to be a symptom of his psychiatric 
disorders.

2.  The Veteran is not shown to be suffering from IBS; 
diarrhea is not shown to be a manifestation of undiagnosed 
illness, and it is not shown to be the proximate result of 
medication used to treat the Veteran's service-connected PTSD 
and depression.

3.  The Veteran's PTSD with depression is manifested by no 
more than moderate symptomatology and full orientation, 
normal thought processes, unimpaired speech, good insight, 
and satisfactory judgment.

4.  Service connection is in effect for PTSD, rated as 30 
percent disabling; degenerative disc disease of the 
thoracolumbar spine, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling, and left ear hearing loss, 
rated as noncompensably disabling.  The combined rating is 40 
percent.

5.  The Veteran's service-connected disabilities do not 
render him unable to gain and retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  CFS was not incurred in or as a result of the Veteran's 
active duty service, is not presumptively linked thereto, and 
is not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.317 (2009).

2.  IBS was not incurred in or as a result of the Veteran's 
active duty service, is not proximately linked thereto, and 
is not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.317 (2009).

3.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

4.  The criteria for the assignment of a total rating based 
on individual unemployability due to service connected 
disabilities are not met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a) (1) (i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

CFS 

On report of medical history completed in April 2001 for 
enlistment purposes, the Veteran noted no abnormalities, and 
no significant abnormalities were found pursuant to the 
corresponding medical examination.

In May 2003, the Veteran completed a post-deployment medical 
questionnaire wherein he denied all listed symptomatology.

In a dental health questionnaire completed in May 2001 and 
resigned in August 2002, February 2004, and February 2005, 
the Veteran denied all listed symptoms and disabilities.  

In June 2006, the Veteran reported, in pertinent part, 
headaches; swollen, stiff, or painful joints; muscle aches; 
and unrefreshing sleep.  

In an October 2006 written statement, the Veteran's brother 
indicated, inter alia, that the Veteran had significant sleep 
problems.  In a written statement dated that month, the 
Veteran's mother recounted that the Veteran could not sleep 
and that when sleep did come, it was punctuated by 
nightmares.

A December 2006 psychiatric examination report indicated that 
the Veteran was able to sleep when taking sleeping pills.  He 
was also said to be engaged in habitual binge drinking.  
Other records reflect abuse of prescription pain medication 
and other narcotics abuse.

On April 2007 VA PTSD examination, the Veteran, in relevant 
part, complained of a lack of energy.  

On October 2007 VA medical examination, the Veteran claimed 
that he suffered from CFS due to trash heap exposure in the 
Persian Gulf region.  The Veteran denied a diagnosis of CFS 
but indicated that he was exposed to burning trash pits in 
Iraq and was told by his representative that toxins from the 
blazing trash pits caused CFS.  The Veteran reported being 
tired upon waking especially if he had a poor night's sleep.  
He indicated that he felt tired after exercise and that he 
had a sleep disturbance.  He stated that he missed work as a 
result of being too tired.  He denied low-grade fevers, 
palpable or tender cervical or axillary lymph nodes, 
generalized muscle aches or weakness, migratory joint pains, 
and neuropsychological symptoms.  

The examiner indicated that the Veteran's stated 
symptomatology did not meet the criteria for a diagnosis of 
CFS, as he denied low-grade fevers, flu-like symptoms, 
migratory joint pains, and other symptoms associated with 
CFS.  The examiner noted that the Veteran had been diagnosed 
with two conditions known to cause fatigue, namely depression 
and insomnia.  As well, the examiner observed that the 
symptoms of fatigue began at around the time in which serious 
alcohol and drug abuse began.  The examiner noted that 
alcohol and cocaine abuse were known to cause fatigue.  The 
examiner opined that the Veteran did not have CFS and that 
his fatigue was related to depression and insomnia and 
aggravated by alcohol and drug abuse.  

In a December 2008 VA examination report, the examiner noted 
the Veteran's pre-service traumatic brain injury (TBI) that 
occurred after the Veteran fell off a ladder.  The examiner 
opined that the Veteran's complaints of insomnia and fatigue 
were not likely related to the pre-service TBI.  

In March 2009, a VA examiner opined that it was "as likely 
as not" that the Veteran's complaints of insomnia and 
fatigue were related to the service-connected PTSD.  The 
examiner indicated that he would be compelled to resort to 
speculation regarding whether insomnia and fatigue were 
related to a history of a mild TBI and/or substance abuse.  

At the outset, the Board observes that direct service 
connection for CFS cannot be granted because, while the 
Veteran may well suffer from fatigue, he has not been 
diagnosed with the foregoing condition.  A current disability 
is a necessary (if not sufficient) condition for the granting 
of service connection.  38 C.F.R. § 3.303; Gilpin, supra.  
Because CFS is not a condition from which the Veteran 
presently suffers, service connection for it cannot be 
granted on a direct basis.  Id.

To the extent that the Veteran asserts that his fatigue is a 
manifestation of undiagnosed illness, the claim fails.  
Service connection for the Veteran's alleged fatigue cannot 
be granted as manifestations of undiagnosed illness because 
his fatigue has been associated with known causes.  The 
Veteran's fatigue is likely due to insomnia as well as to 
PTSD and/or depression.  Because known factors have caused 
the complained of symptomatology, service connection for the 
symptomatology as due to undiagnosed illness is precluded.  
38 C.F.R. § 3.317.

The Board will now examine whether service connection for 
fatigue is warranted on a secondary basis.  38 C.F.R. 
§ 3.310.  As discussed above, CFS itself has not been shown.  
It appears that fatigue is a symptom of the service-connected 
PTSD with depression.  Service connection is not available 
for symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that symptoms alone, without a diagnosed 
or identifiable underlying malady or condition, do not in and 
of themselves constitute a disability for which service 
connection may be granted).  Rather, the Veteran's fatigue 
may well be considered in connection with his service-
connected mental disorder.  The fatigue he experiences, 
however, is not a disability in and of itself.  Id.  Because 
the symptom of fatigue does not constitute an independent 
disability, service connection for it cannot be granted on 
any basis to include as secondary to another service-
connected disability.  38 C.F.R. § 3.310; see also 38 C.F.R. 
§ 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

IBS

The service treatment records do not reflect complaints or 
diagnoses consistent with IBS.  

On October 2007 VA medical examination, the Veteran reported 
that diarrhea had its onset about six months after he arrived 
in Iraq in 2004.  He reported current symptoms of diarrhea 
two to three times a week interspersed with constipation and 
days with normal bowel movements.  The Veteran also reported 
sharp gas pains.  The Veteran denied such symptoms as weight 
loss, mucous in the stool, upper abdominal discomfort after 
eating, nausea, etc.  The examiner noted a negative clinical 
examination.  The abdomen was with normal bowel sounds with 
no evidence of cramping, bloating, or pain.  There was no 
objective evidence of malnutrition or anemia.  In short, the 
examiner stated, "No evidence of claimed IBS on 
examination."  The Veteran, according to the examiner, 
reported bouts of diarrhea three to five times a week but 
denied symptoms, which according to the authoritative medical 
literature, were present with a diagnosis of IBS.  These 
symptoms included mucous in the stool, abdominal distention, 
upper abdominal discomfort after eating, straining for normal 
consistent stools, feelings of incomplete evacuation, nausea, 
and vomiting.  Thus, pursuant to an examination of the 
Veteran, review of the record, and a study of the pertinent 
medical literature on IBS, and based upon the Veteran's 
reported symptomatology, the examiner concluded that the 
Veteran did not suffer from IBS.  The examiner observed, 
moreover, that diarrhea was a common side effect of Cymbalta, 
an antidepressant the Veteran had used.  

A December 2008 VA medical opinion indicated that the current 
medical literature reflected that noninfectious causes of 
diarrhea included drugs.  The drugs most noted for the side 
effect of diarrhea were cholinergic agents and magnesium-
containing antacids.  Some of the medications the Veteran 
took for pain, addiction, and for PTSD and/or depression 
included the side effect of diarrhea.  The examiner opined 
that the Veteran's complaints of diarrhea were at least as 
likely as not related to some of the drugs he took for mental 
health issues and for opioid withdrawal.  

Based on the foregoing evidence, service connection for IBS 
cannot be granted because the Veteran does not suffer from 
IBS.  38 C.F.R. § 3.303; Gilpin, supra.

As well, it appears from a review of the record that diarrhea 
is not a manifestation of undiagnosed illness because it has 
been attributed to known causes to include withdrawal from 
opioids and/or opiates and to side effects of psychotropic 
medication.  38 C.F.R. § 3.317.

The Veteran has been awarded service connection for PTSD and 
depression.  For these acquired psychiatric disorders, he has 
taken a myriad of psychotropic medications to include Paxil, 
Wellbutrin, Effexor, Celexa, trazodone, mitrazapine 
(Remeron), Depakote, and Cymbalta.  He has also taken Zoloft 
without a prescription.  His compliance with medication has 
been inconsistent at best, and he stopped taking some of the 
medications due to a variety of side effects such as delayed 
orgasm in the case of Paxil.  Some of the medications listed 
above such as Paxil, trazodone, Zoloft, and Cymbalta have 
been said to cause diarrhea.  Despite the foregoing, service 
connection for a disability manifested by diarrhea cannot be 
granted as secondary to medication taken for the service-
connected psychiatric disorders because it is uncertain 
which, if any, he takes on a regular basis due to spotty 
compliance and general dissatisfaction with certain claimed 
side effects.  Furthermore, not all of the above mentioned 
medications cause diarrhea.  Thus again, because it is 
uncertain that the Veteran currently takes medication for his 
service-connected psychiatric PTSD with depression or that he 
uses medication that is known to include diarrhea as a side 
effect, service connection for a disability manifested by 
diarrhea as secondary to service-connected PTSD and 
depression is denied.  38 C.F.R. § 3.310.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision pursuant to any theory of entitlement.  




Increased Ratings 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).
 
Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert, the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany, 9 Vet. App. at 519.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "re-examination" include periods 
of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Veteran has a long established history of failing to 
appear for medical appointments without prior cancellation.  
In connection with his claim for increase herein, he 
neglected to report for two VA mental health examinations in 
December 2008.  These examinations were scheduled to 
determine the current nature and severity of the Veteran's 
service-connected PTSD with depression.  Neither the Veteran 
nor his representative has provided an acceptable explanation 
for this failure to appear.

As noted above, when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original claim, the claim shall be decided based on the 
evidence of record.  The Veteran's for increase herein is an 
original claim.  See 38 C.F.R. § 3.655.  See Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating).  The Veteran has not furnished an 
explanation for his failure to report.  As such, good cause 
is not shown, and the issue of entitlement to an increased 
rating for PTSD will be decided based on the evidence of 
record.  

The Veteran's service-connected PTSD has been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A no compensable rating is assigned when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The Veteran has a long history of extensive substance abuse 
that includes the abuse of prescription medication, illegal 
narcotics, and alcohol.  As a result, he has attended several 
rehabilitation programs.

A November 2006 private psychiatric examination report 
indicates that the Veteran began to use narcotic pain 
relievers when he returned from Iraq.  At that time, he also 
began to drink heavily.  As to depression, the Veteran 
described sadness, a lack of interest, low concentration, and 
variable appetite, and passive suicidal ideation without a 
plan or history of attempts.  On mental status examination, 
the psychiatrist noted that the Veteran was neatly dressed 
and displayed good eye contact.  His thought processes were 
linear, his insight was good, and his judgment was also 
assessed as good.  The Veteran displayed a somewhat subdued 
affect.  The diagnosis was of major depressive disorder, 
single episode, as well as PTSD.  The examiner assigned a GAF 
score of 60.

A December 2006 private psychiatric evaluation report 
reflected heavy drinking.  However, a new medication caused 
an improved mood.  Objectively, the psychiatrist observed 
that the Veteran was neatly dressed.  He displayed good eye 
contact.  His thought process was linear, and his insight and 
judgment were both good.  The psychiatrist diagnosed major 
depressive disorder single episode, PTSD, and alcohol abuse 
and assigned a GAF score of 60.  

A January 2007 VA progress note indicated that the Veteran 
was using steadily increasing quantities of addictive 
prescription medication to include OxyContin as well as 
street drugs.  The examiner diagnosed PTSD/depression and 
polysubstance abuse.  

On April 2007 VA psychiatric examination, the Veteran 
reported constant depression and recent weight gain.  He had 
trouble making decisions and complained of lacking energy.  
Regarding PTSD, the Veteran reported monthly nightmares, 
flashbacks brought on by loud noises, and daily thoughts of 
combat.  He spoke of an exaggerated startle response and was 
hypervigilant.  He indicated that he had lost interest in 
activities that were previously enjoyable.  He was estranged 
from colleagues and socially isolated, but he admitted social 
contact with "bad" people.  He had no hobbies or leisure 
activities.  The Veteran reported three jobs since 2005 one 
of which he quit in anger.  Objectively, the Veteran was 
oriented in all spheres.  His speech was clear and coherent, 
and there were no signs of a thought disorder.  Dress, 
hygiene, concentration, memory, and behavior were all 
acceptable.  The diagnosis was of PTSD and depressive 
disorder not otherwise specified.  The examiner assigned a 
GAF score of 57 and opined that the Veteran was able to 
handle his own finances and assessed that there were no 
occupational impediments.

In February 2008, the Veteran presented seeking VA inpatient 
opioid addiction treatment because outpatient programs were 
ineffective.  The Veteran reported being self employed as a 
carpenter.  Upon asking the Veteran about his mental state, 
health history, military background, and substance abuse 
patterns, the examiner diagnosed PTSD and opioid dependence 
and assigned a GAF score of 50.  

On April 2008 VA PTSD examination, the Veteran arrived 
promptly.  He was polite and courteous, and presented well 
socially.  He displayed no unusual behaviors or mannerisms.  
He expressed himself well during the interview.  The Veteran 
was at least of average intelligence, and no cognitive 
impairment was perceived.  The Veteran was well groomed, 
hygiene was good, and he was alert and oriented.  The Veteran 
described ongoing problems with the abuse of prescription 
medication.  The Veteran indicated that he had been 
unemployed since 2007.  Apparently, he had a hard time 
working because he was unreliable and had difficulty arriving 
on time.  The Veteran spoke of social anxiety and complained 
of having few friends.  The Veteran indicated that he had 
stopped mental health and substance abuse treatment but 
stated that he would start again soon.  He did not yet have 
an appointment, and the examiner indicated that the Veteran 
had missed a recent psychiatric treatment appointment.  The 
Veteran described symptoms consistent with PTSD to include 
night sweats and difficulty sleeping.  He was "jumpy" and 
had an exaggerated startle response.  The Veteran was 
hypervigilant and uneasy in crowds.  He complained of 
intrusive thoughts.  Objectively, voice and speech were 
normal.  The Veteran maintained good eye contact, and his 
affect was mildly blunted but reactive.  The Veteran's mood 
was anxious, irritable, and dysphoric.  There was no 
impairment in cognition or concentration.  Memory was intact, 
and the Veteran's thinking was unimpaired.  The examiner 
diagnosed PTSD.  The examiner indicated that it was unclear 
whether the Veteran's opioid dependence was in remission.  
The examiner assigned a GAF score of 55 and indicated that 
PTSD symptoms would have some impact upon occupational and 
social functioning and occasional decreases in work 
efficiency.  It was likely, according to the examiner, that 
addiction issues also had an impact upon work performance.  

On January and February 2009 addenda to the foregoing 
examination report, the VA examiner opined that the Veteran's 
opioid dependence was not likely due to his service-connected 
PTSD.  In March 2009, the examiner opined that the Veteran's 
complaints of insomnia and fatigue were probably symptoms of 
the service-connected PTSD  

A review of the evidence suggests that a 50 percent rating 
for the Veteran's service-connected psychiatric disorders is 
not warranted at any time during the appellate period.  
38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, supra.  
Initially, the Board notes that some of the impairment in 
social and occupational functioning is due to the Veteran's 
substance abuse problems.  The Board's discussion herein is 
focused on the impact of PTSD and depression upon the 
Veteran's occupational and social impairment.  Consistently, 
his thought processes, speech, mannerisms, memory, cognition, 
judgment, insight, and behavior have been assessed as normal.  
Although the Veteran has described irritability, chronic 
impulse control problems are not apparent from the record.  
Furthermore, the Veteran's GAF scores have hovered between 50 
and 60, reflecting mainly moderate symptomatology.  Thus, 
while the Veteran has exhibited difficulty establishing 
effective work and social relationships, the serious symptoms 
associated with a 50 percent evaluation for psychiatric 
disorders are simply absent.  As such, a 50 percent 
evaluation for the Veteran's PTSD is denied at any time 
during the appellate period.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  With respect to 
the first prong of Thun, the evidence in this case does not 
show such an exceptional disability picture that the 
available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's PTSD and depression with 
the established criteria found in the rating schedule for 
psychiatric disorders shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  The Veteran has had 
problems with employment, but appears to take on carpentry 
projects independently.  There is nothing in the record which 
suggests that PTSD markedly impacted his ability to perform 
his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

There is nothing in the record to indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a TDIU is part and parcel of an increased-
rating claim when the issue of unemployability is raised by 
the record.  In this case, the issue of unemployability is 
raised by the record.  The Veteran has consistently reported 
that he is not currently employed, particularly when 
referencing his PTSD.  Pursuant to Rice, the issue of 
unemployability is raised by the record.

A Veteran will be entitled to a TDIU upon establishing he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2009).  Consideration may be given to his 
level of education, any special training, and previous work 
experience in making this determination, but not to his age 
or impairment from disabilities that are not service 
connected (i.e., unrelated to his military service).  See 38 
C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2009).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated as 30 percent 
disabling; degenerative disc disease of the thoracolumbar 
spine, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling, and left ear hearing loss, rated as 
noncompensably disabling.  The combined rating is 40 percent.  
As such, the Veteran's combined disability rating fails to 
meet the percentage requirements of section 4.16.  

However, even if the ratings for a Veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the Veteran's disabilities may 
be considered under subjective criteria.  If the Veteran is 
unemployable by reason of his disabilities, occupational 
background, and other related factors, an extraschedular 
total rating may also be assigned on the basis of a showing 
of unemployability, alone.  See 38 C.F.R. § 4.16(b).

The evidence of record shows that the Veteran's service-
connected disabilities alone do not render him unemployable.  
Rather, the record suggests that the Veteran's unemployment 
is due to alcohol and substance abuse which are not secondary 
to his PTSD.  The medical reports show that the Veteran is 
continuously admitted into detox programs and substance abuse 
programs.  As demonstrated above, the reports also reflect 
that a rating in excess of 30 percent is not warranted for 
the Veteran's PTSD and the Veteran's symptoms are adequately 
contemplated in the assigned rating.  See VA medical reports 
dated from 2008 through 2009.  As noted in 2008, the 
Veteran's addiction issues impact his ability to work.  This 
is also illustrated in the Veteran's admissions into detox 
programs.  The evidence also fails to show that the Veteran's 
low back disability, tinnitus or left ear hearing loss 
rendered him unemployable.  Thus, the matter is denied.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided on several occasions 
to include in August 2007.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in September 2006, January 2007, August 2007, 
and October 2007 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letters informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination or 
examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
personnel records, service treatment records, VA clinical 
records, and private medical records.  The Veteran was 
afforded VA medical examinations in connection with his 
claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for CFS is denied.

Service connection for IBS is denied.

An increased rating for service-connected PTSD with 
depression is denied.

Entitlement to a total rating based on individual 
unemployability is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


